Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on October 5, 2020.

Claim Objections
Claim 10 is objected to because of the following informalities:  
a. It appears that 1ine 1 of claim 10 should recite "further comprising" instead of "wherein".
	b. It appears that line 3 of claim 10 should recite "wherein said second reaction is" instead of "is decomposed again".
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Augustine et al. (U. S. Patent Publication No. 2012/0201732).
Regarding claims 11 and 12, Augustine et al. teach catalysts for removal of NOx from exhaust gas, containing cerium oxide and titanium dioxide, wherein a first portion of the cerium oxide forms at least one agglomerate of cerium oxide crystallites interdispersed in the titanium 
	In view of these teachings, Augustine et al. anticipate claims 11 and 12.
	In the alternative, Augustine et al. do not teach or suggest that the aforementioned catalyst is “for decomposing urea”.
	However, the limitation “for decomposing urea” is considered a statement of intended use.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, because the catalyst disclosed in Augustine et al. structurally reads upon that recited in Applicants’ claims 11 and 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the catalyst disclosed in Augustine et al. to effectively and successfully function as a .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claims 1-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine et al. (U. S. Patent Publication No. 2012/0201732).
Regarding claims 1 and 2, Augustine et al. teach catalysts for removal of NOx from exhaust gas, containing cerium oxide and titanium dioxide, wherein a first portion of the cerium oxide forms at least one agglomerate of cerium oxide crystallites interdispersed in the titanium dioxide, and a second portion of the cerium oxide forms at least one island on the surface of the titanium dioxide (Abstract; paragraph [0011]; “ceria supported on the titania”).  The amount of cerium oxide is present in amounts including 6 weight percent, based on the catalyst (paragraphs [0013]-[0027]; Examples 1-4).
Regarding claims 3, 6, and 8, Augustine et al. teach the feasibility in calcining the aforementioned catalysts at 600°C (“sintering”; see Example 1).  While this temperature falls within the sintering temperature range recited in claim 6, the limitations of claims 3, 6, and 8 are considered 
"Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show that the same is a process of making."  In re Brown, 173 U.S.P.Q. 685 and In re Fessmann, 180 U.S.P.Q. 324.
Regarding claims 4, 5, 7, 13, and 14, Augustine et al. teach the feasibility in the aforementioned catalysts further comprising, either with the aforementioned at least one agglomerate of crystallites or with the aforementioned island, at least one component selected from, inter alia, zirconium, antimony, or oxides thereof (paragraphs [0060]-[0061]).  Augustine et al. further teach that the presence of zirconium may increase the performance and thermal stability of the titanium dioxide, and that the activity of the resultant catalyst may be modified by antimony (paragraph [0084]).  From these teachings, the skilled artisan would have been motivated to determine through routine experimentation the optimal amounts of these components, such as the percentage amounts recited in claims 4, 5, 7, 13, and 14, to increase the thermal stability and activity of the catalyst.
claim 1.  
However, because Augustine et al. teach a catalyst structurally reading upon that instantly claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the catalysts disclosed in Augustine et al. to exhibit an oxygen concentration comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
Additionally, Augustine et al. do not teach or suggest that the aforementioned catalyst is “for decomposing urea”.
However, the limitation “for decomposing urea” is considered a statement of intended use.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, because the catalyst disclosed in Augustine et al. structurally reads upon that recited in Applicants’ claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the catalyst disclosed in Augustine .

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While Augustine et al. teach the selective reduction of NOx levels in an exhaust gas in the presence of the aforementioned catalyst, urea is present as a reducing agent (paragraphs [0073]-[0074], [0089]).  Augustine et al. do not teach or suggest the decomposition of said urea, as recited in claims 9 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of catalysts comprising cerium oxide and titanium oxide supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        December 2, 2021